     Case 8:20-cv-00702-JVS-ADS Document 45 Filed 07/28/20 Page 1 of 1 Page ID #:930
 Robert J. Benson (SBN 155971)
 Orrick, Herrington & Sutcliffe LLP
 2050 Main Street, Suite 1100
 Irvine, CA 92614-8255



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 TCT MOBILE (US) INC., et al.,                                          CASE NUMBER
                                                                                             8:20-cv-00702-JVS-ADSx
                                                         Plaintiff(s)
                             v.
 CELLULAR COMMUNICATIONS EQUIPMENT LLC,                                      ORDER ON APPLICATION OF NON-
                                                                           RESIDENT ATTORNEY TO APPEAR IN A
                                                     Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Johnson, Jeffrey Lance                                                           of     Orrick, Herrington & Sutcliffe LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                                609 Main Street, 40th Floor
  (713) 658-6400                          (713) 658-6401                                  Houston, TX 77002-3106
  Telephone Number                        Fax Number
  jj@orrick.com
                              E-Mail Address                                              Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  TCT Mobile (US), Inc. and Huizhou TCL Mobile Communication Co. Ltd.


  Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Benson, Robert J.                                                                of     Orrick, Herrington & Sutcliffe LLP
  Designee’s Name (Last Name, First Name & Middle Initial                                 2050 Main Street, Suite 1100
  155971                           (949) 567-6700                 (949) 567-6710          Irvine, CA 92614-8255
   Designee’s Cal. Bar No.         Telephone Number                Fax Number
  rbenson@orrick.com
                              E-Mail Address                                              Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: July 28, 2020
                                                                                        U.S. District Judge James V Selna

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
